Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 22, 2018

                                     No. 04-17-00493-CV

                                     Bruce Lee BECKER,
                                          Appellant

                                               v.

                            Pedro BECKER and Manuela Becker,
                                       Appellees

                 From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2016-CV-04644
                          Honorable Jason Wolff, Judge Presiding


                                        ORDER
        Appellees’ motion for extension of time to file their brief is GRANTED. Appellees’ brief
is due on March 9, 2018.

                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court